EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended):
A display driving device comprising:
a buffer circuit comprising a positive output amplifier including a first pull-up element and a first pull-down element and operating in a range of a positive supply voltage and a middle voltage and a negative output amplifier including a second pull-up element and a second pull-down element and operating in a range of the middle voltage and a negative supply voltage;
a switch circuit comprising first and second output switches connected in series between the positive output amplifier and a first source output terminal, third and fourth output switches connected in series between the positive output amplifier and a second source output terminal, fifth and sixth output switches connected in series between the negative output amplifier and the first source output terminal, and seventh and eighth output switches connected in series between the negative output amplifier and the second source output terminal, respectively; and
a first reset switch configured to [[connects]] connect the positive supply voltage terminal to gate terminals of the first pull-up element and the first pull-down element of output stage of the positive output amplifier and transmit the positive supply voltage to the gate terminals of the first pull-up element and the first pull-down element to turn off the first pull-up element and turn on the first 
a second reset switch configured to transmit the negative supply voltage to gate terminals of the second pull-up element and the second pull-down element of output stage of the negative output amplifier to turn on the second pull-up element of output stage of the negative output amplifier and turn off the second pull-down element of the output stage of the negative output amplifier to reset a second output terminal of the negative output amplifier to the middle voltage, wherein the second reset switch Is turned on before the third and fourth output switches,
wherein each of the second, fourth, sixth and eighth output switches comprises a low-voltage NMOS element and low-voltage PMOS element, of which source terminals are connected to a body terminal thereof,
wherein the first reset switch is connected between a first power terminal to which the positive supply voltage is supplied and the gate terminals of the first pull-up element and the first pull-down element of output stage of the positive output amplifier, 
wherein the second reset switch is connected between a second power terminal to which the negative supply voltage is supplied and the gate terminals of the second pull-up element and the second pull-down element of output stage of the negative output amplifier.

Claim 2 (Original)
Claim 3-4 (Cancelled)
Claims 5-6 (Original)
Claim 7 (Cancelled)

Claims 11-13 (Cancelled)
Claim 14 (Original)

REASONS FOR ALLOWANCE

Claims 1, 2, 5, 6, 8-10 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, teach, nor suggest a display driving device comprising
a first reset switch configured to connect the positive supply voltage terminal to gate terminals of the first pull-up element and the first pull-down element of output stage of the positive output amplifier and transmit the positive supply voltage to the gate terminals of the first pull-up element and the first pull-down element to turn off the first pull-up element and turn on the first pull-down element to reset a first output terminal of the positive output amplifier to the middle voltage, wherein the first reset switch is turned on before the first and second output switches of the first switch circuit and the fifth and sixth output switches of the second switch circuit are switched for polarity inversion of the first source output terminal,
a second reset switch configured to transmit the negative supply voltage to gate terminals of the second pull-up element and the second pull-down element of output stage of the negative output amplifier to turn on the second pull-up element of output stage of the negative output amplifier and turn off the second pull-down element of the output stage of the negative output amplifier to reset a second output terminal of the negative output amplifier to the middle voltage, wherein the second reset switch Is turned on before the third and fourth output switches

The particular combination of components allows low voltage elements to be employed in the switch circuit, reducing the process cost and increasing the performance of the output circuit.  Further, because the output terminal of the positive output amplifier is reset before switching for polarity inversion, the device can stably drive the display panel while preventing the output switches from momentarily deviating from the operating range.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625